Citation Nr: 1522997	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to restoration of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1990 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision issued by the Department of Veterans Affairs (VA) educational center in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has entitlement to educational assistance under Chapter 33.  From February 2012 to November 2012 the Veteran completed nine licensing and certification tests for which he was reimbursed a total of $1,665.  He was also notified that nine months ("one month for each test") would be subtracted from his Chapter 33 education benefits.  The Veteran essentially asserts that he was not properly informed as to the "one month for each test" subtraction of education benefits rule that was applied to his total prior to enrolling and taking the nine certification tests in question.

The Board notes that the Reasons for Decision portion of the July 2013 statement of the case contains the following language:

According to VA regulations there is a charge of 1 month of entitlement for each test reimbursed for all licensing or certification tests taken on or after August 1, 2011

The aforementioned language, however, appears to differ from that of 38 U.S.C.A. § 3315 which states, in pertinent part, that the amount charged against an individual's account is calculated at the rate of one month (rounded to the nearest whole month) for each amount paid that equals (1) for the academic year beginning on August 1, 2011, $1,460; or (2) $1,460 plus the percentage increase equal to the applicable academic year.  38 U.S.C.A. § 3315(c).

It appears to the Board, upon reviewing 38 U.S.C.A. § 3315(c), that a Veteran's entitlement under Chapter 33 should not be charged against payment for a licensing or certification tests unless the amount is equivalent to or greater than the monthly education benefits rate for the applicable academic year.  In this case, the Veteran's tests would have to cost $1,460 or greater before a charge against his education entitlement would have been appropriate.  It appears that the RO should not have charged the Veteran's entitlement by nine months based on the over-all cost of $1, 665.

As noted in his March 2013 statement, it appears that the Veteran was not able to make an informed decision in this case concerning his Chapter 33 benefits.  Further, due to the circumstances of this case, the Veteran has not had an opportunity to provide a more thorough substantive appeal.  Based on the foregoing, the Board finds that the RO must resolve the ambiguity between the language in the statement of the case and the applicable provisions of 38 U.S.C.A. §3315 (or other governing legal authority) prior to further adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with the applicable governing authority which provides the basis for the statement of "one month for each test" as noted in the statement of the case.  If such governing authority is provided, the RO must resolve the apparent ambiguity between that governing authority and the applicable provisions of 38 U.S.C.A. §3315 and any accompanying regulatory authority implemented under 38 U.S.C.A. §3315.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




